Continuation of 12: The request for reconsideration has been considered but does not place the application in condition for allowance because: The proposed amendments and arguments do not overcome the 103 rejection.

101 rejection: The Applicant’s arguments in regards to the signal per se based 101 rejection has been considered and seem to be persuasive, pending further review and consideration. The Applicant’s argument regarding interpretation of computer-readable storage media based on ¶ [0073] of the specification as filed may overcome the 101 rejection, pending further review and consideration.

103 rejection: The Applicant argues that the proposed substantive amendment:
“performing, by one or more processors, iterative analysis on the data with machine learning to construct with modeling a predictive model, wherein the iterative analysis is performed by selecting and applying a predictive algorithm from a plurality of predictive algorithms to find patterns in the sample data”
overcomes the CN 108428020 A (Xiaoyan) reference cited in the office action. The proposed substantive amendment may overcome the Xiaoyan reference, pending updated search and review.


If the Applicant wishes, the Examiner also asks that the term “patterns” is distinguished with another clause within the “performing” step such as “wherein, the predicted model is constructed based on the patterns” so that a flow between limitations is maintained.